                 Case 2:19-cr-00175-MCE Document 99 Filed 06/11/21 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JONATHON LOUIS WILLSON
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                             Case No.: 2:19-CR-00175 MCE
11
                                     Plaintiff,            STIPULATION AND [PROPOSED]
12
            v.                                             ORDER TO CORRECT RECORD
13
     JONATHAN LEWIS WILSON,
14
                                     Defendant.
15
16
17                                                STIPULATION
18          Defendant Jonathon Louis Willson, by and through his counsel of record, and plaintiff
19   United States of America (the “government”), by and through its counsel of record, hereby
20   stipulate as follows:
21          1. On March 10, 2021, a hearing was held before the Honorable Magistrate Allison
22                Claire on defendant’s motion to confirm and correct records regarding his identity.
23                Based on information presented to the Court, the Court agreed that the evidence was
24                sufficient to order a correction of defendant’s name on the docket and with the Clerk’s
25                Office.
26          2. The Minute Order at Docket 87 ordering the correction of defendant’s name,
27                however, was entered incorrectly. The docket entry orders “that the Defendant’s true
28                and correct name is Jonathan Lewis Wilson,” and that “the Clerk’s Office is


                                                       1
     Stipulation and Proposed Order
              Case 2:19-cr-00175-MCE Document 99 Filed 06/11/21 Page 2 of 2


 1              instructed to change the defendants name on the docket to Jonathan Lewis Wilson,
 2              aka Antonio Soto-Perez.” As presented to the Court, however, the spelling of
 3              defendant’s name is Jonathon Louis Willson.
 4          3. By this stipulation, the parties jointly request correction of the spelling of
 5              defendant’s name on the docket and with the Clerk’s Office.
 6          IT IS SO STIPULATED
 7
 8   Dated: June 9, 2021                                   /s/ Etan Zaitsu__________
                                                           ETAN ZAITSU
 9                                                         Attorney for Defendant
10                                                         JONATHON LOUIS WILLSON

11
     Dated: June 9, 2021                                   PHILLIP A. TALBERT
12                                                         Acting United States Attorney
13
                                                           s/ James Conolly__________
14                                                         JAMES CONOLLY
                                                           Assistant United States Attorney
15
16
17                                       [PROPOSED] ORDER

18          Based upon the stipulation and representations of the parties, the Court agrees that the

19   spelling of Defendant’s name as referenced in Docket Entry 87 was entered incorrectly. The

20   Court, therefore, orders the following correction: It is Hereby ordered that the Defendant's true

21   and correct name is Jonathon Louis Willson. The Clerk's Office is instructed to change the

22   Defendant’s name on the docket to Jonathon Louis Willson, aka Antonio Soto-Perez.

23
24          IT IS SO FOUND AND ORDERED this 10th day of June, 2021.

25
26
27
28


                                                     2
     Stipulation and Proposed Order
